Citation Nr: 1700478	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-38 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran had active military service from October 1963 to November 1970.

These matters are on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2015, the Veteran submitted additional evidence in support of his claims without a waiver of regional office consideration.  However, no waiver is needed as these claims are being remanded to the RO for further adjudication.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are void of any diagnosed bilateral knee disability.  However, in December 2015, the Veteran submitted an October 2015 letter from his private chiropractor stating that he was treated in late 1971 or early 1972 for knee problems.  The record does not include any treatment records from the chiropractor.  On remand these records must be obtained.

Further, as there is some evidence suggesting the onset of disability within a year of service discharge and the Veteran states that the condition has existed since that time, a VA examination should be scheduled to determine the nature and etiology of any currently diagnosed bilateral knee disability.

Additional VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of private records reflecting treatment for bilateral knee disability since 1971, including any records from J.G.D., D.C.

2.  Obtain all outstanding VA medical records related to the Veteran's bilateral knee disability, dated from January 2016 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent). 

3.  After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any bilateral knee disability.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  





The examiner should provide the following:

   (a) Diagnose any right and/or left knee disability.
   
(b) Is it at least as likely as not (i.e., a likelihood of 50 percent or greater) that any currently diagnosed right and/or left knee disability had its onset in or is etiologically-related to the Veteran's active duty service?

The report of examination should include the complete rationale for all opinions expressed.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and as an appropriate period of time should be allowed for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

